ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.


Allowable Subject Matter
Claims 1-2, 4-5, 8-14 and 19-27 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as 
An apparatus…
	computing direction vectors, lying in a global X-Y plane that is normal to the central axis, from the sensed components indicating a direction of sensed magnetic field from one of the compasses to the magnetic target, finding intersection points of the direction vectors from the compasses to the target, and determining the in-plane lengths of each direction vector from the compasses to the magnetic target, wherein the processor uses the intersection points and the in-plane lengths to derive a position of the magnetic target relative to the magnetic compasses in the global X-Y plane

Claims 2 and 10-14 are allowable due to their dependence on allowable claim 1. 
Claim 19 claims a method with substantially similar claim language. Claim 20 is allowable due to its dependence on allowable claim 19.

Specifically, claim 21 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
An apparatus…
finding intersection points of vectors from the compasses to the target, the vectors lying in a global X-Y plane that is normal to the central axis, each vector indicating a direction of sensed magnetic field, and having a computed length, from one of the compasses to the magnetic target, wherein the processor uses the intersection points to compute a position of the magnetic target as a statistical measure of the length of the in-plane vectors

Claims 4-5 and 23-27 are allowable due to their dependence on allowable claim 21.

Specifically, claim 22 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
An apparatus…
	finding intersection points of vectors from the compasses to the target, the vectors lying in a global X-Y plane that is normal to the central axis, each vector indicating a direction of sensed magnetic field, and having a computed length, from one of the compasses to the magnetic target, wherein the processor uses the intersection points to compute a position of the magnetic target as a statistical measure of the length of the in-plane vectors

Claims 8-9 are allowable due to their dependence on allowable claim 22.

The amendments and arguments made by the Applicant on October 15, 2020, of independent claims 1, 19 and 21-22, which when considered in totality, were not found, taught or suggested in the prior art. Specifically, “computing direction vectors, lying in a global X-Y plane that is normal to the central axis, from the sensed components indicating a direction of sensed magnetic field from one of the compasses to the magnetic target, finding intersection points of the direction vectors from the compasses to the target, and determining the in-plane lengths of each direction vector from the compasses to the magnetic target” and the specificity of “uses the intersection points and the in-plane lengths to derive a position of the magnetic target relative to the magnetic compasses in the global X-Y plane”, in combination with the other apparatus and method elements proved to be deficient in the prior art. 
Liang et al (NPL document “GaussBrush: Drawing with Magnetic Stylus) teaches an apparatus (Figure 1) and specifically in the claims of the instant application:
a magnetic target for generating a magnetic field that is uniform and concentric about a central axis of the target (the magnetic stylus being the target of element (a) in Fig. 1); an array of three-axis digital magnetic compasses (the sensor grid of element (b) in Fig. 1) for sensing components of the magnetic field (Page 1, section 1, ¶2); and a processor (part of a touchscreen device in Fig. 1).
Hughes (US 2008/0048635) teaches a method and apparatus for locating non-visible objects which differ in their physical properties from their surroundings by .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A DELOZIER/Examiner, Art Unit 2857                                                                                                                                                                                                        
/REGIS J BETSCH/Primary Examiner, Art Unit 2857